Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
William M. Bryson, Jr., appeals the district court’s orders denying his motions for modification of the terms of his supervised release. We have reviewed the record and find no abuse of discretion and no reversible error. Accordingly, we affirm the district court’s orders. See 18 U.S.C. § 3583(e)(2) (2012), We dispense with oral argument because the facts and legal contentions are' adequately presented in the *223materials before this court and argument would not aid the decisional process..

AFFIRMED.